Title: From Benjamin Franklin to William Strahan, 30 March 1764
From: Franklin, Benjamin
To: Strahan, William


Dear Friend,
Philada. March 30. 1764
I begin to think it long since I had the Pleasure of hearing from you.
Enclos’d is one of our last Gazettes, in which you will see that our Dissensions are broke out again; more violently than ever. Such a Necklace of Resolves! and all Nemine contradicente, I believe you have seldom seen. If you can find Room for them and our Messages in the Chronicle, (but perhaps ’tis too much to ask) I should be glad to have them there; as it may prepare the Minds of those in Power for an Application that I believe will shortly be made from this Province to the Crown, to take the Government into its own Hands. They talk of sending me over with it; but it will be too soon for me. At least I think so at present. Adieu, my dear Friend, and believe me ever Yours affectionately
B Franklin
P.S. My Love to my young Wife, and to Mrs. Strahan, Rachey, Billey, &c. &c. In your next tell me how you all do, and don’t oblige me to come and see, before I am quite ready.
Mr Strahan
